DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on November 20, 2020 is acknowledged and has been entered.  Claims 1 and 2 are amended.  Claims 1-20 are pending.

Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL.

New Grounds of Rejection as necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied over Zhang et al. (PLoS One 2013, 8(1):e5436, p. 1-9) and further in view of Haas et al. (Genome Research, 2011, 21:494-504).
With regard to claim 1, Zhang teaches a method for determining a genetic condition of a fetus, the method comprising: 
an objective region selection step of selecting an objective region for determining the genetic condition, from regions on a human genome; 
a single cell isolation step of isolating a single cell from a maternal blood sample (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading); 
a genomic DNA extraction step of extracting genomic DNA from the single cell (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading); 
an amplification step performed through a polymerase chain reaction in which the objective region is amplified through the polymerase chain reaction using a primer set designed so as to amplify the objective region through the polymerase chain reaction using the genomic 
and a DNA sequencing step of decoding a DNA base sequence of an amplification product of the objective region obtained through the polymerase chain reaction, wherein the objective region selection step is performed before or after both steps of the single cell isolation step and the genomic DNA extraction step, or performed in parallel with both steps of the single cell isolation step and the genomic DNA extraction step (Abstract; p. 6 “Data generation and basic process” heading, where samples were amplified and sequenced), 
wherein the primer set designed so as to amplify the objective region through the polymerase chain reaction is designed through a method for designing a primer set used for the polymerase chain reaction, the method for designing a primer set including a target region selection step of selecting a target region in which the primer set used for the polymerase chain reaction is designed, from the objective region, a primer candidate base sequence generation step of generating at least one base sequence of a primer candidate for amplifying the target region based on each base sequence in vicinity regions at both ends of the target region on the genome, a local alignment step of obtaining a local alignment score by performing pairwise local alignment on the base sequence of the primer candidate under a condition that a partial sequence to be subjected to comparison includes the 3' terminal of the base sequence of the primer candidate, a first stage selection step of performing first stage selection of the base sequence of the primer candidate based on the local alignment score obtained in the local alignment step, a global alignment step of obtaining a global alignment score, a second stage selection step of performing second stage selection of a base sequence of the primer candidate based on the global alignment score obtained in the global alignment step, and a primer employment step of 
With regard to claim 2, Zhang teaches a method of claim 1, wherein the primer set designed so as to amplify the objective region through the polymerase chain reaction is designed through a method for designing a primer set used for the polymerase chain reaction, the method for designing a primer set including a first target region selection step of selecting a first target region in which the primer set used for the polymerase chain reaction is designed, from the objective region, a first primer candidate base sequence generation step of generating at least one base sequence of a primer candidate for amplifying the first target region based on each base sequence in vicinity regions at both ends of the first target region on the genome, a first local alignment step of obtaining a local alignment score by performing pairwise local alignment on the base sequence of the primer candidate under a condition that a partial sequence to be subjected to comparison includes the 3' terminal of the base sequence of the primer candidate, a first step of first stage selection of performing first stage selection of the base sequence of the primer candidate based on the local alignment score obtained in the first local alignment step, a first global alignment step of obtaining a global alignment score by performing pairwise global alignment on a base sequence which is of three base length and includes the 3' terminal of the base sequence of the primer candidate, a first step of second stage selection of performing second ence of the primer candidate which has been selected in both of the first step of first stage selection and the first step of second stage selection as a base sequence of a primer for amplifying the first target region, a second target region selection step of selecting a second target region in which the primer set used for the polymerase chain reaction is designed, from the objective region, a second primer candidate base sequence generation step of generating at least one base sequence of each primer candidate for amplifying thesecond target region based on each base sequence in vicinity regions at both ends of the second target region on the genome, a second local alignment step of obtaining a local alignment score by performing pairwise local alignment on the base sequence of the primer candidate for amplifying the second target region and the base sequence of the primer which has already been employed, under a condition that partial sequences to be subjected to comparison include the 3' terminal of the base sequence of the primer candidate and the 3' terminal of the base sequence of the primer which has already been employed, a second step of first stage selection of performing first stage selection of the base sequence of the primer candidate for amplifying the second target region based on the local alignment score obtained in the second local alignment step, a second global alignment step of obtaining a global alignment score by performing pairwise global alignment on base sequences which have a predetermined sequence length and include the 3' terminal of the base sequence of the primer candidate for amplifying the second target region and the 3' terminal of the base sequence of the primer which has already been employed, a second step of second stage selection of performing second stage selection of the base sequence of the primer candidate for amplifying the second target region based on the global alignment score obtained in the second global 
With regard to claim 3, Zhang teaches a method of claim 1, wherein the steps at least from the genomic DNA extraction step to the DNA sequencing step are repeated until a fetus-derived single cell can be isolated in the single cell isolation step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  
With regard to claim 4, Zhang teaches a method of claim 2, wherein the steps at least from the genomic DNA extraction step to the DNA sequencing step are repeated until a fetus-derived single cell can be isolated in the single cell isolation step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  

With regard to claim 6, Zhang teaches a method of claim 2, wherein the genetic condition is a numerical abnormality of a chromosome (Table 2, where single cell method was applied to chromosomal changes).  
With regard to claim 7, Zhang teaches a method of claim 3, wherein the genetic condition is a numerical abnormality of a chromosome (Table 2, where single cell method was applied to chromosomal changes).  
With regard to claim 8, Zhang teaches a method of claim 4, wherein the genetic condition is a numerical abnormality of a chromosome (Table 2, where single cell method was applied to chromosomal changes).  
With regard to claim 15, Zhang teaches a method of claim 1, wherein the number of times of sequence reading is further measured in the DNA sequencing step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  
With regard to claim 16, Zhang teaches a method of claim 2, wherein the number of times of sequence reading is further measured in the DNA sequencing step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  
With regard to claim 17, Zhang teaches a method of claim 3, wherein the number of times of sequence reading is further measured in the DNA sequencing step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  

With regard to claim 19, Zhang teaches a method of claim 5, wherein the number of times of sequence reading is further measured in the DNA sequencing step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  
With regard to claim 20, Zhang teaches a method of claim 6, wherein the number of times of sequence reading is further measured in the DNA sequencing step (Abstract, p.6, “sample recruitment, sample processing and single cell isolation” heading).  
Regarding claim 1 and 2, while Zhang teaches assessment and determination of a global alignment score, Zhang does not specifically use a the step of performing pairwise global alignment on a base sequence which is of three base length and includes the 3' terminal of the base sequence of the primer candidate.
With regard to claim 1-2, Haas teaches performing pairwise global alignment on a base sequence which is of three base length and includes the 3' terminal of the base sequence of the primer candidate (Figure 4, for example, where the alignment and comparison is across a sequence that is at least 3 bases in length and includes the terminal sequences).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Zhang to include alignment of sequences of a variety of lengths, including 3 bases or more as taught by Haas arrive at the claimed invention with a reasonable expectation for success.  Haas teaches “The goal of chimeric 16S detection tools should be to identify likely unnatural artifacts, such as chimeras resulting from PCR amplification, and to avoid flagging sequences that correctly represent biology and .

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied over Zhang et al. (PLoS One 2013, 8(1):e5436, p. 1-9) in view of Haas et al. (Genome Research, 2011, 21:494-504) as applied over claims 1-8 and 15-20 and further in view of Rabinowitz et al. (US PgPub 20130196862A1; August 2013).
With regard to claim 9, Rabinowitz teaches a method of claim 1, the magnetic bead purification step of purifying the amplification product of the objective region obtained through the polymerase chain reaction, using magnetic beads, between the amplification step performed through a polymerase chain reaction and the DNA sequencing step (paragraph 273, where magnetic bead or chips are used to isolate the targeted sequences).  
With regard to claim 10, Rabinowitz teaches a method of claim 2, the method further comprising: a magnetic bead purification step of purifying the amplification product of the 
With regard to claim 11, Rabinowitz teaches a method of claim 3, the method further comprising: a magnetic bead purification step of purifying the amplification product of the objective region obtained through the polymerase chain reaction, using magnetic beads, between the amplification step performed through a polymerase chain reaction and the DNA sequencing step (paragraph 273, where magnetic bead or chips are used to isolate the targeted sequences).  
With regard to claim 12, Rabinowitz teaches a method of claim 4, the method further comprising: 
a magnetic bead purification step of purifying the amplification product of the objective region obtained through the polymerase chain reaction, using magnetic beads, between the amplification step performed through a polymerase chain reaction and the DNA sequencing step (paragraph 273, where magnetic bead or chips are used to isolate the targeted sequences).  
With regard to claim 13, Rabinowitz teaches a method of claim 5, the method further comprising: a magnetic bead purification step of purifying the amplification product of the objective region obtained through the polymerase chain reaction, using magnetic beads, between the amplification step performed through a polymerase chain reaction and the DNA sequencing step (paragraph 273, where magnetic bead or chips are used to isolate the targeted sequences).   
With regard to claim 14, Rabinowitz teaches a method of claim 6, the method further comprising: a magnetic bead purification step of purifying the amplification product of the objective region obtained through the polymerase chain reaction, using magnetic beads, between 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Zhang and Haas to include the steps of magnetic separation as taught by Rabinowitz to arrive at the claimed invention with a reasonable expectation for success.  Rabinowitz teaches “referential enrichment of a specific set of sequences in a target genome can be accomplished in a number of ways. Elsewhere in this document is a description of how LIPs can be used to target a specific set of sequences, but in all of those applications, other targeting and/or preferential enrichment methods can be used equally well for the same ends. One example of another targeting method is the capture by hybridization approach. Some examples of commercial capture by hybridization technologies include AGILENT's SURE SELECT and ILLUMINA's TRUSEQ. In capture by hybridization, a set of oligonucleotides that is complimentary or mostly complimentary to the desired targeted sequences is allowed to hybridize to a mixture of DNA, and then physically separated from the mixture” (paragraph 273).  Rabinowitz also teaches “Some ways to physically remove the targeting oligonucleotides is by covalently bonding the targeting oligos to a solid support, for example a magnetic bead, or a chip. Another way to physically remove the targeting oligonucleotides is by covalently bonding them to a molecular moiety with a strong affinity for another molecular moiety. An example of such a molecular pair is biotin and streptavidin, such as is used in SURE SELECT” (paragraph 273). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Zhang and Haas to include the steps of magnetic separation as taught by Rabinowitz to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuang et al. (BMC Research Notes, 2012, 5:306) teaches a method of primer design using a new tool that is web based.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM